Citation Nr: 1515853	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to July 1976.  These matters are before the Board of Veterans' Affairs (Board) on appeal from a July 2012 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran is not shown by the competent medical evidence of record to have current hearing loss according to VA standards.

2.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014) 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An April 2011 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) are associated with the record.  The AOJ arranged for VA examinations in July 2012, May 2013, and October 2013.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although puretone audiometry is not available for review, all three examination reports indicate that test results were inconsistent and do not appear to reflect the Veteran's maximal effort and thus are considered invalid and unreliable.  Under these circumstances, VA has met its assistance obligations.  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matter and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (such as sensorineural hearing loss and tinnitus as organic diseases of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims his hearing loss and tinnitus resulted from noise trauma he sustained in service.  His DD Form 214 reflects that his military occupational specialty (MOS) while on active duty was a combat engineer. Based on his MOS and statements, the AOJ has conceded in-service noise exposure. 

The Veteran's STRs show that in May 1975, the Veteran sought treatment for chest pain and denied tinnitus or decreased hearing.  In April 1976, the Veteran sought treatment for the flu and reported an earache, but no tinnitus or hearing problems.  The Veteran had normal hearing on separation and no hearing or ear problems were noted on his June 1976 separation examination.

On his April 2011 claim for service connection, the Veteran stated that he was exposed to noise exposure in service which caused hearing loss and tinnitus and he desired a VA audiological examination.  A May 2011 statement by the Veteran notes that he has had "noise" in his ears since service.  He reported having difficulty hearing women's and children's voices and in crowds or with background noise.  An April 2012 statement also notes that he has had noise in his ears since service and that his hearing has steadily gotten worse since discharge. 

On July 2012 VA audiological examination, the examiner noted that "although the Veteran was pleasant in demeanor, the test results were inconsistent and do not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor inter-test reliability.  Test results considered invalid and unreliable and therefore not reported."

On August 2012 notice of disagreement, the Veteran reported that he could not understand the July 2012 VA examiner due to his tinnitus and his poor hearing.  He again noted that he has had hearing problems since service and requested another examination.  

On May 2013 VA audiological examination, the examiner noted "Vet is here for c/p audio eval.  Responses are inconsistent and considered unreliable indicators of true audiometry ability.  Poor test-retest and inter-test reliability noted.  Instructions were repeated and consistency of responses did not improve so testing was terminated."

On October 2013 VA audiological examination, the examiner noted "the Veteran was here today for an audiology C&P evaluation.  Test results are not reported as they are not considered valid.  There was poor consistency in his responses.  There was poor inter-test agreement.  There was poor agreement between his observed communication ability and his test performance.  He was re-instructed and re-tested several times without improvement.  While pleasant in demeanor, he failed to comply with test procedures.  This is the third time he has been to audiology for a C&P evaluation and the test results have been non-organic each time."

As noted above, audiometry from three VA examinations performed was not available due to unreliable results and poor inter-test agreement and consistency.  There is no medical evidence of record indicating a hearing loss disability by VA standards. 

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence of record shows that the Veteran has not been diagnosed with hearing loss for VA purposes, the Board finds that the Veteran does not have a current hearing loss disability for which service connection can be granted.

Regarding the Veteran's claim of service connection for tinnitus, based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  The Board has conceded in-service acoustic trauma from noise exposure.  The Veteran has consistently reported experiencing tinnitus with an onset during service.  The Veteran is competent and credible to report having tinnitus since service.  Therefore, the evidence supports a finding that the onset of the Veteran's tinnitus began during his military service.  In light of the Veteran's credible statements regarding his tinnitus, and in resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


